DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 3.	This action is in response to the papers filed on 05/10/2022. 
Currently, claims 2, 5-6 and 8 are pending.  
4.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
5.	Any objections and rejections not reiterated below are hereby withdrawn.
a.	The objection of claim 11 has been withdrawn because claim 11 is cancelled in the amendments. 
b.	 The 112 (a) New Matter rejection of claim 4 has been withdrawn because claim 4 is cancelled in the amendments. 
c.	 The 112 (b) rejection for claims 2, 4 and 11 has been withdrawn in view of the amendments. 
d.	 The amendments overcome 101 and 103 rejections in prior office action.
6.	The remarks filed on 05/10/2022 indicated to acknowledge the receipt of the certified priority document for priority under 35 U.S.C. § 119 (see page 4).
The acknowledge has been made in PTO-326 under 35 U.S.C. 119 for a certified copy of foreign priority application CN2 01710057306.1 in foreign language. A certified copy of a translation that priority document is not received [see 35 U.S.C. 119 (b)]. 
Claim Rejections - 35 USC § 112 (a) New Matter 
(New Ground, necessitated by the amendments)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 5-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5-6 and 8 are directed to a pharmaceutical composition that comprises a viral vector comprising aPCDH9 DNA or a PCDH9 mRNA.
The amendment proposes that the new claim language is not new matter and points to see the support in the specification page 10-11.  
The recitation of the claims encompasses a pharmaceutical composition that comprises any possible viral vector comprising aPCDH9 DNA or a PCDH9 mRNA. Thus, the claims are directed to the broad genus of viral vector comprising aPCDH9 DNA or a PCDH9 mRNA
Upon review of the specification, the specification discloses an example of a lentivirus vector overexpressing PCDH9 gene in DU145 prostate cancer cell line (see page 10 last paragraph), let alone a pharmaceutical composition, this provides neither explicit nor implicit support for the breadth of viral vectors claimed in the "pharmaceutical" composition. In addition, the species of lentivirus vector in a pharmaceutical composition does not represent the entire genus of viral vectors (e.g. a broad genus of viral vectors including retroviruses and adenoviruses).
Therefore, “a pharmaceutical composition comprises a viral vector comprising aPCDH9 DNA and/or a PCDH9 mRNA” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102 
(New Ground, necessitated by the amendments)
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim interpretation
With regard to claims 2, 5-6 and 8, the recitation as “A product for molecular classification of prostate cancer and for evaluation of metastatic prostate cancer prognosis” as in claim 2, or “A pharmaceutical composition for….” as in claims 5-6 and 8, has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Applicants' attention is directed to the fact that the scope of rejected claims 2, 5-6 and 8 are determined by intended use of a structure recited and so the preamble of the claim is given no patentable weight (MPEP 2111.02).

10.	Claim 2 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen (Chen et al. Clin Exp Metastasis; 2015; 32:417–428), as evidenced by NCBI Database (GenBank NCBI Reference Sequence database, https://www.ncbi.nlm.nih.gov/nuccore/NM_203487.2, retrieved from internet on 08/12/2022), and GPL16951 platform (https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL16951, retrieved from internet on 08/12/2022).
With regard to claim 2, Chen teaches using cDNA microarray analysis to detect PCDH9 mRNA levels in lymph node metastasis of gastric cancer compared with the primary tumor (see abstract and introduction). Particularly, Chen teaches using the cDNA microarray (i.e. Phalanx OneArray) having thousands of gene probes including probes for detection of PCDH9 gene via a hybridization assay (see p 418 col 1 para 2, p 420 col 1 -2, Fig. 1). 
Chen exemplifies detecting a significant differential expression of PCDH9 between the primary tumor and lymph node metastasis via the cDNA microarray analysis (Fig. 1 a and 1 b, p 420 col 1). These teachings of cDNA microarray technique by Chen indicate using a solid support that comprises a reagent comprising a nucleic acid probe for specific detection of PCDH9 mRNA because microarray was known in the art as a collection of nucleic acid spots (e.g. oligonucleotides probe to PCDH9 mRNA) attached to a solid surface. The nucleic acid probe on the microarray of Chen that is able to detect PCDH9 mRNA will be able to detect PCDH9 DNA because mRNA is a single stranded copy of a small part of the DNA in the hybridization assay. The teachings of Chen met all the structural requirements of the claim. 
The Phalanx OneArray of Chen shows using platform GPL16951 that comprises nucleic acid probes for PCDH9 detection (see below).

    PNG
    media_image1.png
    336
    959
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    921
    media_image2.png
    Greyscale

With regard to SEQ ID NO: 1, NCBI database record for PCDH9 gene shows mRNA sequence of PCDH9 (GenBank Accession: NM_203487) is the same as recited SEQ ID NO: 1. Additionally, in NCBI database record, Reference# 3 is Chen. The specification discloses that mRNA sequence of PCDH9 may be found on the NCBI database under reference sequence of NM_203487.2 as shown as SEQ ID No:1 (p 2 para 3). 
		 The claim recites “specific detection”, however, it does not limit to any particular detection of PCDH9 DNA or PCDH9 mRNA.
 Accordingly, Chen teaches all the limitations of the claim 2.

11.	Claim 2 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okatsu (Okatsu et al. Pub. No.: US 2010/0227317), as evidenced by NCBI Database (GenBank NCBI Reference Sequence database, https://www.ncbi.nlm.nih.gov/nuccore/NM_203487.2, retrieved from internet on 08/12/2022).
	With regard to claim 2, Okatsu teaches a method for the molecular diagnosis of prostate cancer comprising the in vitro analysis of gene expression in prostate tumor samples (i.e. over-expression or under- expression) using an Affymetrix Human array for hybridization assay (see abstract, para 0010-0015, Table 2).
	Okatsu teaches a list of 318 genes including PCDH9 that are capable of discriminating between prostate cancer and normal prostate via their expression profiles obtained from them by hybridization of Affymetrix HGF (human genome focus) microarrays (see Table 2, para 0011). Okatsu teaches under-expression of PCDH9 gene (UniGene cluster Hs.407643) in prostate cancer (see 2 page 33, para 0072, para 0089).
Okatsu teaches performing detection of mRNA expressions of genes using a DNA microarray or a DNA gene chip including gene probes (para 0067); and using DNA chips produced with oligonucleotides deposited by any procedure (e.g. photolithography or by any other mechanism) and in situ hybridization via specific probes labeled by any labeling method (see para 0061, claims 11-13). These teachings Okatsu indicate using a solid support that comprises a reagent comprising a nucleic acid probe for specific detection of PCDH9 mRNA because the microarray/gene chip was known in the art as a collection of nucleic acid spots (e.g. oligonucleotides probe to PCDH9 mRNA) attached to a solid surface. 
The nucleic acid probe on the microarray of Okatsu that is able to detect PCDH9 mRNA will be able to detect PCDH9 DNA because mRNA is a single stranded copy of a small part of the DNA in the hybridization assay. The teachings of Okatsu met all the structural requirements of the claim.
With regard to SEQ ID NO: 1, NCBI database record for PCDH9 gene shows mRNA sequence of PCDH9 (GenBank Accession: NM_203487) is the same as recited SEQ ID NO: 1. The specification discloses that mRNA sequence of PCDH9 may be found on the NCBI database under reference sequence of NM_203487.2 as shown as SEQ ID No:1 (p 2 para 3).
Accordingly, Okatsu teaches all the limitations of the claim 2.

12.	Claims 5-6 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang (Wang et al. J Mol Neurosci; 2014; 52:250–260), as evidenced by NCBI Database (GenBank NCBI Reference Sequence database, https://www.ncbi.nlm.nih.gov/nuccore/NM_203487.2, retrieved from internet on 08/12/2022).
	With regard to claims 5-6 and 8, the claims only require a pharmaceutical composition comprises a viral vector comprising a PCDH9 DNA, and/or a PCDH9 mRNA; wherein the mRNA sequence of PCDH9 is shown as SEQ ID NO: 1 as described in the interpretation above. 
Wang teaches constructing a composition that comprises lentivirus with PCDH9 nucleic acid sequence [i.e. lentivirus plasmid carrying PCDH9 (pLV-PCDH9) to transfect glioma cells (see abstract, p 250 col 1 para 4). Wang teaches assessing the effects of PCDH9 expression in two different glioma cell lines; and detecting restored PCDH9 expression (i.e. upregulation) in glioma cell lines which were treated with lentivirus carrying PCDH9 cDNA (see abstract, Fig. 3, p 254 col 1-2). The cDNA is a DNA copy of mRNA produced by reverse transcriptase. Thus, Wang teaches a pharmaceutical composition comprises a viral vector comprising a PCDH9 DNA or a PCDH9 mRNA. 
With regard to SEQ ID NO: 1, NCBI database record for PCDH9 gene shows mRNA sequence of PCDH9 (GenBank Accession: NM_203487) is the same as recited SEQ ID NO: 1. The specification discloses that mRNA sequence of PCDH9 may be found on the NCBI database under reference sequence of NM_203487.2 as shown as SEQ ID No:1 (p 2 para 3). 
Accordingly, Wang teaches all the limitations of claims 5-6 and 8.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Parsons (Parsons et al., Pub. No.: US 2008/0095764 A1, Publication date of 24 April 2008).
With regard to claim 5-6 and 8, Parsons teaches using a pharmaceutical composition comprising an anti-neoplastic therapeutic agent for use in treating neoplasia (e.g. a modulator of PCDH9 expression, a nucleic acid sequence encoding a PCDH) and a pharmaceutically-acceptable carrier (i.e. to modulate the level and/or function of PCDH in the subject) (para 0134, para 0023-0025, para 0092, para 0134, para 0134-0136, claim 44). Parson teaches that the modulator is nucleic acid including DNA or RNA, (e.g. PCDH8, PCDH9) that induces or upregulates expression of that PCDH (see para 0092-0094, para 0097). Parson teaches detecting PCDH9 expression following completion of the treatment for neoplasia in a subject or for diagnosis or prognosis of neoplasia in a subject using a kit comprising nucleic acid probe that hybridizes to nucleic acid encoding PCDH9 (e.g. prostate cancer subject) (see para 0079, para 0081-0083, para 0089, para 0021-0022, para 0052-0053, para 0073-0075, abstract). 
Parson teaches that a nucleic acid sequence encoding a PCDH or modulator of PCDH expression in treating neoplasia is referred anti-neoplastic therapeutic agent (e.g.  (para 0125, para 0134). Parson teaches introducing anti-neoplastic nucleic acids (e.g. PCDH9 nucleic acids) into a subject via conventional procedures, for example, transfection, injection with recombinant replication-defective viruses, in vivo gene therapy or viral vectors (see para 0133, para 0116). Parson teaches that recombinant viral vectors suitable for gene therapy include vectors derived from the genomes of such viruses as retrovirus, HSV, adenovirus, adeno-associated virus Semiliki Forest virus, cytomegalovirus, and vaccinia virus (see para 0131).  
Parsons teaches using human PCDH9 nucleotide sequences probe derived from human PCDH9 gene (e.g. GenBank Accession No: NM_203487) in performing molecular assays for PCDH9 expression (para 0068). NM_203487 sequence for PCDH9 is same as the same as SEQ ID NO: 1 of the specification (see p 2 para 3).
These teachings of Parson include a pharmaceutical composition comprises a PCDH9 DNA or PCDH9 mRNA in treating neoplasia (e.g. prostate cancer). 
Parson does not teach a viral vector comprising PCDH9 DNA or PCDH9 mRNA in the pharmaceutical composition, although Parson suggests to make a pharmaceutical composition that comprises a viral vector comprising PCDH9 DNA or PCDH9 mRNA.
Parsons teaches introducing anti-neoplastic nucleic acids (e.g. PCDH9 nucleic acids) into a subject via conventional procedures via viral vectors or gene therapy (see para 0133). Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the pharmaceutical composition of Parson, so as to have introduced PCDH9 nucleic acid (e.g. PCDH9 DNA or PCDH9 mRNA) in a virial vector. Parson teaches observing a higher level of PCDH8 in MCF10A cells that were infected with retroviruses expressing PCDH8 compared to a control (see para 0185, Fig 14 A-B), and observing reduced ability to migrate into the wound in overexpressing PCDH8 cell relative to empty vector control cells (para 0187, Fig. 14E), indicating using a viral vector comprising PCDH8 nucleic acids in the pharmaceutical compound. Additionally, Parson teaches using DU145 cells in the method (see para 0141). Thus, it would have been obvious to have used the viral vector comprising PCDH9 nucleic acid in the pharmaceutical composition, in order to have the pharmaceutical compound suggested by the reference.  
Response to Argument
15.	The response traverses the rejection on pages 5-8 of the remarks filed on 05/10/2022.
Claim 2
The amendments overcome the 102 rejection of claim 2 as anticipated by Parson.
New 102 rejections for claim 2 have been done accordingly with the amendment as anticipated by Chen and Okatsu.


Claims 5-6 and 8
The amendments overcome the 102 rejection of claims 5-6 and 8 as anticipated by Parson.
The rejection for amended claims 5-6 has been modified as 103 rejection over Parson.
New 102 rejections for claims 5-6 and 8 have been done accordingly with the amendment as anticipated by Wang.
With claims 5-6 and 8, the response asserts that Parson does not teach the limitation of the significant relevance between the expression of PCDH9 mRNA and the proliferation, metastasis, invasion of prostate cancer cells DU145, and expression of metastatic prostate cancer oncogenes.
The arguments have been reviewed and fully considered but they are not persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this situation, claims 5-6 and 8 are directed to a pharmaceutical composition comprises a viral vector comprising a PCDH9 DNA or PCDH9 mRNA. Thus, the structural requirement of the claims is a viral vector comprising a PCDH9 DNA or PCDH9 mRNA.
The arguments with disclosure of the specification page 10-11 and the preamble of the claims are directed to intended use of the claimed inventions resulted from the recited structure (i.e. a viral vector comprising a PCDH9 DNA or PCDH9 mRNA) of the claims. As described in 103 rejection, Parson teaches the structural limitation of claims that does not distinguish from the recited structure of the claims (see MPEP 2111.02).
16.	 No claims are allowed. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 18, 2022